Citation Nr: 0816311	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for status post right 
hemicolectomy, carcinoid tumor to terminal ileum of the small 
bowel with pericolonic lymph node metastases and excision of 
two lymph nodes (claimed as cancer of the lymph 
nodes/carcinoma syndrome), to include as due to Agent Orange 
(AO) exposure.  

2.  Entitlement to service connection for claimed rheumatoid 
arthritis.  




REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the RO that 
denied the veteran's claim of service connection for status 
post right hemicolectomy, carcinoid tumor of the terminal 
ileum of the small bowel with pericolonic lymph node 
metastases and cancer of the lymph nodes/carcinoma syndrome 
to include as due to AO exposure and for rheumatoid 
arthritis.  

In April 2006, this case was remanded in order to afford the 
veteran an opportunity to testify at a hearing before the 
Board at the RO.  This hearing was held in March 2008.  At 
the hearing, the record was held open for 60 days in order 
that the veteran might have time to submit additional 
evidence.  After the hearing, additional medical evidence 
pertinent to the veteran's claims was submitted to the Board 
without a waiver of RO consideration.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

For the reasons set forth hereinbelow, the veteran's claims 
must be remanded for additional development and adjudication.  

In this case, the Board observes that following the RO's 
issuance of the August 2007 Supplemental Statement of the 
Case and following the March 2008 hearing before the Board, 
the veteran submitted medical evidence pertinent to the 
veteran's claims that was not accompanied by a waiver of 
initial RO consideration.  

In such a situation, the law requires that the RO initially 
consider the evidence, re-adjudicate the claim, and issue an 
appropriate supplemental statement of the case (SSOC).  
38 C.F.R. § 19.31, 19.37.  

In addition, at the March 2008 hearing before the Board, the 
veteran testified that he is receiving disability benefits 
from the Social Security Administration.  The veteran's 
claims file, however, does not contain records related to 
such benefits.  

The RO should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to this award. 38 C.F.R. § 3.159.  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

In his August 2007 testimony, the veteran also identified 
medical evidence that was relevant to his claims that had not 
been associated with the veteran's claims file.  
Specifically, the veteran indicated that he had been seen by 
VA in Huntington, West Virginia just prior to his testimony 
for a CAT scan and x-ray studies, in addition to regular 
treatment for his disabilities.  

Upon remand, therefore, the RO should obtain these and other 
treatment records from VA dated since August 2007.  The 
veteran should also be afforded an opportunity to submit any 
recent medical records or opinions pertinent to his claims 
that have not already been associated with the veteran's 
claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c).  

Finally, the Board also notes that the veteran testified 
before the Board that he suffered pain and swelling his hands 
and other joints, to include his knees and ankles, in 
service.  He indicated that he had flare-ups approximately 
once a month and that he would use pain killers and ice packs 
to treat these episodes.  

The veteran reported that the dampness from sleeping in 
foxholes aggravated this condition.  He also had an episode 
of swelling and pain in his knees approximately two months 
prior to enlisting in the service.  After service, the 
veteran indicated that he worked in housing construction for 
approximately 25 years, and engaged in roofing, building and 
carpentry work.  He stopped working in 1995 due to his 
arthritis.  

With respect to the veteran's cancer and residuals, the Board 
notes that the veteran served in the Republic of Vietnam and 
is presumed to have been exposed to Agent Orange in service.  
The veteran also testified that he drank water out of streams 
and other sources in Vietnam that could have contained Agent 
Orange and was directly exposed to Agent Orange, indicating 
that he was exposed to drift from spray used to kill 
vegetation around boundaries and concertina wire in areas 
where he was served in Vietnam.  

In this case, the Board finds that the veteran should be 
afforded VA examinations in connection with his claims in 
order to determine whether he had rheumatoid arthritis in 
service or within one year after service.  

And with respect to his cancer and residuals, the veteran 
should be afforded a VA examination in order to determine 
whether the veteran's exposure in service to Agent Orange 
caused this disability on a direct basis.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims 
file, that have treated him since service 
for his cancer and residuals, as well as 
his rheumatoid arthritis.  This should 
specifically include medical and 
treatment records from the Huntington, 
West Virginia, VA Medical Center dated 
since August 2007.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, with 
the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and likely 
etiology of the claimed rheumatoid 
arthritis.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to: 

(a).  Does the veteran have rheumatoid 
arthritis?  If so, discuss the current 
manifestations and likely etiology.  

(b).  If the examiner finds that the 
veteran has  rheumatoid arthritis, did 
such disorder at least as likely as 
not have its clinical onset during his 
period of active service or due to any 
incident during active service.  In 
this regard, the examiner is asked to 
comment on the veteran's testimony 
that he suffered pain and swelling his 
hands and other joints, to include his 
knees and ankles, in service.  He 
indicated that he had flare-ups 
approximately once a month and that he 
would use pain killers and ice packs 
to treat these episodes.  After 
service the veteran indicated that he 
worked in housing construction for 
approximately 25 years, and engaged in 
roofing, building and carpentry work.  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.  

4.  The veteran should be afforded an 
appropriate VA examination to determine 
nature and likely etiology of the claimed 
status post right hemicolectomy, carcinoid 
tumor to terminal ileum of the small bowel 
with pericolonic lymph node metastases and 
excision of two lymph nodes.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

This should include a detailed account of 
all manifestations of status post right 
hemicolectomy, carcinoid tumor to terminal 
ileum of the small bowel with pericolonic 
lymph node metastases and excision of two 
lymph nodes.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
condition(s) had its onset during service 
or within one year thereof.  The examiner 
should also offer an opinion as to whether 
it is at least as likely as not that the 
veteran's cancer was caused by any 
documented Agent Orange exposure in 
service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

5.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claims in 
light of all the evidence of record.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

